Citation Nr: 1742419	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  17-36 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel







INTRODUCTION

The Veteran has active duty service in the United States Navy from September 1957 to September 1959, with additional time served in a naval reserve unit.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office. 

The Board notes that in September 2017 the Veteran submitted new medical evidence for his claim.  When a substantive appeal (VA Form 9) is filed on or after February 2, 2013, there is an automatic waiver of initial agency of original jurisdiction (AOJ) review of any evidence submitted at the time of the substantive appeal or thereafter unless the Veteran or Veteran's representative requests in writing that the AOJ initially reviews such evidence. 38 U.S.C.A. § 7105 (e) (West 2014).  In this case, the Veteran's VA Form 9 was filed in July 2017, and since the Veteran submitted the evidence the Board will proceed with review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The probative, competent evidence is against a finding that the Veteran's bilateral hearing loss is related to active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).    


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability such as hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed hearing loss as a result of his office being situated near an air strip.  He asserted that because the office had no air conditioning the windows were open, which caused exposure to acoustic trauma.  The Veteran reported that he did not know that he had developed hearing loss until later in life when others had to repeat things to him.  

As an initial matter, the Board notes that the Veteran submitted audiometric testing with pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
60
75
85
LEFT
40
30
70
70
80

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and of 72 percent in the left ear at 70 decibels.  As the Veteran has auditory thresholds of 40 decibels or greater in each ear with speech recognition scores less than 94 percent bilaterally, the Board finds that he has a current bilateral hearing loss disability for service connection purposes.  38 C.F.R. § 3.385 (2016).  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

The Veteran asserts that he was exposed to noise as a result of his proximity to the air strip.  Service records do not show that the Veteran had any diagnosis of, or treatment for, hearing loss during active duty service.  Indeed, in most of his service treatment records he reported being in a healthy condition.  His separation examination was normal, to include evaluation of the ears.  Although the Veteran's hearing was not tested at separation from service, his military occupational specialty (MOS) was that of a personnelman, which is not one associated with acoustic trauma.  

The Veteran did not report any symptoms of hearing loss until 2016, over 45 years after separation from service.  The only evidence suggesting an in-service event, injury, or disease consists of lay statements from the Veteran.  While lay persons are competent to relay things they observe, such evidence is not probative unless it is also found to be credible.  In this case the Board finds the Veteran's statements about acoustic trauma are not verifiable with the available evidence.  His personnel records do not show that he was exposed to noise as part of his position, and his hearing was not tested (which frequently occurs if a veteran has a higher probability of noise exposure).  Although the Veteran's office may have been situated near an air strip, there is no way for VA to verify this statement without more corroborating evidence.  It is noteworthy that the Veteran's separation examination was normal, and that he did not report any symptoms of hearing loss until many years later.  

The Board notes that the Veteran was not provided a VA examination for his claim; however, the Board finds that VA was not obligated to provide an examination in this case.  Generally, a VA medical examination is required for a service connection claim only when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The record demonstrates the Veteran has a current hearing loss disability.  However, as explained above, the evidence does not demonstrate that an in-service, event, injury, or disease occurred relevant to the Veteran's current disability.  
  
The Board acknowledges that the Veteran has a current hearing loss disability; however, the evidence is against a finding that this was based on an in-service event or injury or occurred during his active duty.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the grant of service connection for bilateral hearing loss.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).








ORDER

Entitlement to bilateral hearing loss is denied.




____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


